Walker, J.,
dissenting.—The facts in this case are •sufficiently stated in the opinion of the majority of the court, and I shall not materially alter them, except by "the addition of one fact, which is omitted in that opinion. I must add that the “large estate” of $40,000 in personalty, left by the father of these appellees, to be administered by the probate court of Alabama, was so administered as to be converted into Confederate money, and thus perished to these minor orphan children. The ■fact that a creditor of their father’s estate, W. C. Dickerson, is contesting with them their right to a homestead in Texas, sufficiently proves the utter insolvency of their father’s estate; and so far as the opinion of the ma*160jority of the court is predicated upon the idea of this handsome inheritance, coming to the appellees from their deceased father, it must fall to the ground under the application of this fact. The truth is, these appellees arehouseless, homeless orphans. At the time their father-sold his homestead in Alabama, he came to Texas and. purchased the property here in controversy expressly for a homestead for himself and family. No' person in the-world can complain of any fraud in this arrangement ;• for at the time the father was a man in perfectly independent circumstances. But he died, and his estate perished. His orphan children came to. Texas, where they supposed they had a refuge and a home. They were here, citizens of the State and of the county where the' land lies, and claimed the property as exempt from administration, and as having been dedicated by their deceased father to the sacred rights and uses of a homestead, a refuge and a shelter to them in their orphanage •and destitution; and unless I am totally mistaken in the object, letter and spirit of the homestead laws of Texas,, they are entitled to it. And thus I most respectfully dissent from the opinion of the majority of the court, corn-tenting myself with this brief statement of the case, without any reference whatever to authorities.